DAVIDSON, Judge.
Relator, a convict in the state penitentiary serving a sentence imposed by the criminal district court of Harris County, presented to this court his application for the writ of habeas, corpus seeking his discharge from custody, claiming that said sentence was void because he was not represented by counsel upon the trial of the case and that such constituted a denial of due process under our State and Federal Constitutions.
We granted permission to file the application and, under the provisions of Art. 119, C. C. P., directed the judge of the criminal district court of Harris County to develop the facts relative to relator’s claim of trial without representation by counsel. In accordance with that order, the judge of said court *119developed the facts — relator and his counsel being present and participating therein.
The facts so developed have been certified to this court and show that relator pleaded guilty to the offense charged and was, at the time, represented by counsel appointed by the court.
Relator’s claim of trial without representation by counsel does not find support in the facts.
The writ of habeas corpus is refused.
Opinion approved by the court.